Per Curiam,
How far a passenger on a street car may carry his preparation to alight when the car is approaching his destination depends so entirely on the exact circumstances that a discussion would be useless in a case like the present, where the facts put the plaintiff outside of any possible rule of justification. He *92was riding on the back platform, though his own testimony-shows that there was available room inside. This in itself was negligence as a matter of law : Thane v. Scranton Traction Co., 191 Pa. 249.
But further, as the car was approaching his destination and he had told the conductor to stop, he voluntarily put himself in a place of much greater danger by getting down on the step while the car was still in motion and he was thrown off as he said by a sudden jerk. There was really no sufficient evidence that the jerk of the car was due to negligence of the company, but even if it had been plaintiff’s own negligence would have barred his recovery: Bainbridge v. Traction Co., 206 Pa. 71.
Judgment affirmed.